                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                    CASE NO. 2:04-CR-20059-07

VERSUS                                                      JUDGE ROBERT G. JAMES

LEONARD LYLE FONTENOT (07)                                  MAGISTRATE JUDGE KAY


                                           RULING

       Before the Court is a Motion for Sentence Reduction Pursuant to Section 404 of the First

Step Act (“FSA”), filed by pro se Defendant, Leonard Lyle Fontenot, whereby Defendant moves

the Court to reduce his sentence of incarceration to time served. [Doc. No. 519]. The government

has filed a response, wherein it agrees Defendant is eligible for a reduced sentence and asks that

the Court “determine relief in accordance with the sentencing factors set forth in 18 U.S.C. §

3553(a).” [Doc. No. 526 at 3]. For the reasons that follow, the motion is GRANTED, and

Defendant’s total term of incarceration is REDUCED to TIME SERVED.

                                             I.
                                         BACKGROUND

       On December 16, 2004, Fontenot and seven other persons were charged in a Superseding

Indictment with various narcotics offenses. [Doc. No. 61]. Specifically, Fontenot was charged in

Count 1 with Conspiracy to Possess with Intent to Distribute over fifty grams of cocaine base

(crack), over five kilograms of cocaine, and unspecified amounts of methylenedioxy amphetamine

(ecstasy) and marijuana, in violation of 21 U.S.C. § 841(a)(1) and 846. He was charged in Count

5 with Possession with Intent to Distribute an unspecified amount of cocaine in violation of 21
U.S.C. § 841(a). 1 On January 19, 2005, the government filed a notice of prior felony drug

convictions pursuant to 21 U.S.C. § 851, thereby exposing Defendant to a mandatory term of life

in prison if convicted on Count 1. [Doc. No. 140, see also Doc. No. 335]. On March 8, 2007,

Defendant was convicted by a jury of Counts 1 and 5. [Doc. No. 324]. Specifically, the jury found

the conspiracy involved fifty grams or more of cocaine base and 500 grams or more of cocaine.

Id. On June 7, 2007, the Court imposed the statutorily mandated sentence of life on Count 1 and

240 months on Count 5, to run concurrently. 2 [Doc. No. 358]. The Court additionally imposed a

six-year term of supervised release on Count 5. Id. On November 19, 2008, the judgment was

affirmed by the Fifth Circuit. [Doc. No. 415]. On January 17, 2017, President Obama commuted

Defendant’s total term of imprisonment to 240 months incarceration, “leaving intact and in effect

. . . the term of supervised release imposed by the court with all its conditions and all other

components of . . . [the] sentence” [Doc. No. 508 at 2]. Defendant now moves the Court to reduce

his sentence of incarceration to time served, pursuant to the First Step Act of 2018. [Doc. No. 519].

        The Court finds Fontenot meets all requirements for eligibility under section 404 of the

FSA: Fontenot was convicted of violating a statute whose penalties were modified by Section 2 of

the Fair Sentencing Act, his violation occurred before August 3, 2010, and he has not filed a

previous motion seeking First Step Act relief, nor was his sentence “previously imposed or

previously reduced in accordance with the amendments made by sections 2 and 3 of the Fair

Sentencing Act.” In determining whether to exercise its discretion and reduce Fontenot’s term of

imprisonment, the Court has considered the statutory range, the applicable sentencing guidelines



1
 Fontenot was additionally named in Count 23, which was a forfeiture count. On October 12, 2007, the
Court granted the government’s motion to dismiss the forfeiture count. [Doc. No. 392].
2
 At the sentencing hearing, the Court indicated that a sentence of life was overly harsh but stated that such
a sentence was required by the governing statute. [Doc. No. 497 at 3-4].


                                                Page 2 of 4
range, the sentencing factors set forth in 18 U.S.C. § 3553(a), and pre- and post-sentencing

conduct. See e.g. United States v. Jackson, 945 F.3d 315, 321-22 (5th Cir. 2019); United States v.

Williams, 943 F.3d 841, 843-44 (8th Cir. 2019) (citing Pepper v. U.S., 562 U.S. 476, 504 (2011)). 3

Fontentot was originally subject to a statutory sentencing range of life in prison for Count 1 due to

his prior felony drug convictions. Under the First Step Act, his statutory sentencing range is now

ten years to life on Count 1. Fontenot’s revised guideline range is 168 to 210 months imprisonment.

As of this date, Fontenot has served almost 183 months, without credit for good conduct time. He

is 47 years old. The Court has additionally reviewed the underlying record, including but not

limited to, the Superseding Indictment [Doc. No. 61], Notice of Prior Conviction [Doc. No. 140;

see also Doc. No. 335], Jury Verdict [Doc. No. 324], transcript of the sentencing hearing and

Judgment [Doc. Nos. 357, 358 and 497], Judgment on Appeal [Doc. No. 415], Executive Grant of

Clemency [Doc. No. 508], Presentence Report, the briefing submitted in connection with this

motion [Doc. Nos. 519, 525 and 526], Defendant’s Reentry Plan/Progress Report [Doc. No. 519-

3], the Retroactivity Report [Doc. No. 526-1], and Defendant’s Bureau of Prisons’ Disciplinary

Report [Doc. No. 526-2].

        After a review of the foregoing materials, consideration of the § 3553(a) factors, including

the history and characteristics of Mr. Fontenot, the need to afford adequate deterrence to criminal

conduct and to promote respect for the law, the parties’ arguments, and Congress’s intent in

passage of the First Step Act, the Court determines that a reduction of Defendant’s sentence of

imprisonment to time served is sufficient but not greater than necessary to comply with the



3
 See also United States Sentencing Commission, Office of Education and Sentencing Practice, FIRST STEP
ACT, p. 7, https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-STEP-
Act.pdf (last visited March 9, 2020) (“[T]he courts should consider the guidelines and policy statements,
along with the other 3553(a) factors, during the resentencing.”).



                                              Page 3 of 4
purposes of sentencing. Such a sentence is a substantial prison term, commensurate with the crimes

Fontenot committed. In this Court’s opinion, a greater sentence is not necessary to prevent

unwarranted departures when compared with similar sentences. Accordingly,

       IT IS HEREBY ORDERED that the Motion for Sentence Reduction Pursuant to Section

404 of the First Step Act [Doc. No. 519] is GRANTED, and the Court will issue an amended

judgment reducing Defendant’s total term of incarceration to TIME SERVED, effective April 20,

2020. Except as modified in this paragraph, all other provisions of the Judgment imposed on June

7, 2007 [Doc. Nos. 357, 358] REMAIN in effect.




                                           Page 4 of 4
